Case 19-10857-BLS Doc 90-2 Filed 05/17/20 Pagei1of1

CERTIFICATE OF SERVICE

I, Jeffrey M. Carbino, hereby certify that on May 17, 2020, I caused the Debtor’s
Response to the City of Philadelphia’s Objection to the Debtor’s Motion for an Order Continuing
the Scheduled Plan Confirmation Hearing Pursuant to Sections 105 And 1121(e)(3) of the
Bankruptcy Code to be served electronically on the Office of the United States Trustee and all
parties requesting service pursuant to Bankruptcy Rule 2002.

/s/ Jeffrey M. Carbino
Jeffrey M. Carbino
